U.S. Department of Justice

United States Attorney
Southern District of New York

The Silvio 7. Moilo Building
One Saint Andrew's Plaza
New York, New York 10007

 

April 27, 2021}

BY ECF

 

 

The Honorable John F, Keenan
United States District Judge
Southern District of New York
500 Pearl Street

New York, NY 10007

  

ek roger ye
: “AL, i Yo Rasadtu

en ah
r : fam
oy TS, ae
Sef
or
oe
a
4 ft
ing =e
a

Re: United States v. Robert Hall, 19 Cr, 709 (JFK)

te aN Aad a

 

Dear Judge Keenan:

I write with consent of defense counsel to respectfully request that the violation of
supervised release hearing presently scheduled in the above-captioned matter for May 11, 2021 be
adjourned for approximately 60 days.

As the Court is aware, the violations alleged in the Probation Office’s Amended Violation
Report, dated February 23, 2021, primarily stem from New York state charges. The Government
understands that Mr. Hall remains in state custody based on a state charge. In light of this fact as
well as the fact that Mr. Hall’s underlying state charges remain pending, the Government
respectfully requests a 60-day adjournment.

I have discussed this matter with Christopher Flood and Probation Officer Spencer, and
they have no objection.

Cppice geo Y oe
Ai pdly, ahiprerrnn

4p A 4 QoQ) a7 AUDREY STRAUSS
United States Attorney

Respectfully submitted,

 

M1AKw
LA .
Wo arb og Meni Keerar yy, Tite 322k
Com AL Le 2); ey SAIS Rebecca T. Dell

Assistant United States Attorney
(212) 637-2198

ce: Christopher Flood, Esq. (Email)
Probation Officer Darry! Spencer (Email)
